*986ORDER
PER CURIAM.
The court considers whether this appeal should be dismissed.
Randall Christopher Allen appeals from an order of the United States District Court for the Eastern District of Pennsylvania dismissing his complaint concerning, inter alia, an automobile accident. This court is a court of limited jurisdiction and does not have jurisdiction over this appeal. 28 U.S.C. § 1295.
We also note that a copy of Allen’s appeal was transmitted to the United States Court of Appeals for the Third Circuit. Thus, it is unnecessary for us to transfer the duplicative appeal transmitted to this court.
Accordingly,
It Is Ordered That:
(1) The appeal is dismissed.
(2) Each side shall bear its own costs.